CONFESSION OF ERROR

PER CURIAM.
Upon the state’s proper confession of error, we grant the petition for writ of habeas corpus and order the immediate release of the petitioner from nonsecure detention where he was charged with two misdemeanors. As both the petitioner and respondent recognize, where M.A. has been charged with the misdemeanor act of domestic violence, he may only be held in secure detention if the court makes written findings that: “(a) The offense of domestic violence which the child is charged with committing caused physical injury to the victim; (b) Respite care for the child is not available; and (c) It is necessary - to place the child in secure detention in order to protect the victim from further injury.” § 985.213(2)(b)(3), Fla. Stat. (1997). There is no statutory basis for the nonsecure detention of a juvenile charged with the misdemeanor offense of domestic violence. Thus, we grant the petition and order the release of M.A. forthwith. Our granting of this writ, however, is without prejudice for the court to consider whether the secure detention of M.A. is appropriate and, if so, to make the appropriate written statutory findings. See id.
Writ Granted.